                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

RONNIE FORD and
PAULA FORD                                                                       PLAINTIFFS

v.                              Case No. 3:18-cv-00244-KGB

WRIGHT MEDICAL TECHNOLOGY
INC., A Delaware corporation                                                     DEFENDANT

                                         JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that

plaintiffs Ronnie Ford and Paula Ford’s complaint is dismissed with prejudice.

       So adjudged this 3rd day of February, 2020.



                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
